 1   Gerald Singleton, State Bar No. 208783
     Brody A. McBride, State Bar No. 270852
 2   Trenton G. Lamere, State Bar No. 272760
     SINGLETON LAW FIRM, APC
 3   115 W. Plaza Street
     Solana Beach, Ca 92075-1123
 4   Telephone: (760) 697-1330
     Fax: (760) 697-1329
 5   E-Mail: Brody@SLFfirm.com
     Attorneys for Plaintiff Daniel Manriquez
 6
     David E. Weiss, State Bar No. 148147
 7   Britt M. Roberts, State Bar No. 284805
     REED SMITH LLP
 8   101 Second Street; Suite 1800
     San Francisco, CA 94105-3659
 9   Telephone: (415) 543-4873
     Fax: (415) 391-8269
10   E-mail: broberts@reedsmith.com
     Attorneys for Plaintiff Daniel Cisneros
11
     Xavier Becerra, State Bar No. 118517
12   Jay C. Russell, State Bar No. 122626
     Neculai Grecea, State Bar No. 307570
13   Preeti K. Bajwa, State Bar No. 232484
     CAL. ATTORNEY GENERAL’S OFFICE
14   1515 Clay St., 20th Floor
     Oakland, CA 94612
15   Telephone: (510) 879-0980
     Fax: (510) 622-2700
16   E-mail: Preeti.Bajwa@doj.ca.gov
     Attorneys for Defendants S. Cupp, J. Cuske,
17   D. Melton, K. Ohland, J. Vangilder, and J.
     Vasquez
18

19                                 UNITED STATES DISTRICT COURT

20                NORTHERN DISTRICT OF CALIFORNIA – OAKLAND DIVISION

21 DANIEL MANRIQUEZ,                               Case No. 4:16-cv-1320-HSG
                                                   Related Case No. 4:16-cv-0735-HSG
22                        Plaintiff,

23         vs.                                     REVISED STIPULATION AND ORDER TO
                                                   CONTINUE TRIAL DATE AND SET
24 VANGILDER et al.,                               SETTLEMENT CONFERENCE

25                        Defendants,
                                                   Judge:      Hon. Haywood S. Gilliam, Jr.
26                                                 Courtroom: 2
                                                   Trial Date: January 14, 2019
27

28


     REVISED STIP. & ORDER                                                    4:16-cv-1320-HSG
 1 And Related Case,

 2 DANIEL CISNEROS,

 3                         Plaintiff,

 4          vs.

 5 VANGILDER et al.,

 6                         Defendants.

 7

 8                                             STIPULATION

 9          Trial in this case is currently set for January 14, 2019. (ECF No. 82.)

10          On November 8, 2018, the Court heard argument on Defendants’ Motion for Summary

11 Judgment (“MSJ”) (ECF Nos. 94), after which the Court took Defendants’ MSJ under submission

12 (ECF No. 105). At the hearing on Defendants’ MSJ, the Court indicated at least some of Plaintiffs’

13 claims would survive summary judgment, and that the parties should consider ADR options, including

14 seeking a settlement conference before the magistrate judge assigned to these cases.

15          If the parties are to meaningfully participate in further ADR efforts, a few things would be

16 helpful. First, it would be helpful to have a ruling on Defendants’ MSJ, so the parties can assess the

17 strengths and weaknesses of their cases through an objective lens. A ruling on Defendants’ MSJ will

18 also help the parties identify any interlocutory-appeal issues that might arise from the Court’s

19 qualified-immunity determination.

20          Second, it would be helpful if the parties could focus on ADR efforts at this time, without

21 expending time and resources on pretrial preparations that might be wasted. Pursuant to the Court’s

22 Civil Pretrial & Trial Standing Order, the following tasks, among others, must be completed before

23 trial:

24

25 DATE                     EVENT

26 December 11, 2018        Exchange Complete Set of Proposed Exhibits, Charts, Schedules, etc.

27 December 18, 2018        File Motions in Limine
                            File Proposed Jury Instructions
28


     REVISED STIP. & ORDER                             1                              4:16-cv-1320-HSG
 1
     December 26, 2018      File Proposed Voir Dire Questions
 2
                            File Proposed Verdict Form
 3                          File Proposed Statement of Case
 4                          File Trial Brief
 5                          File Motion in Limine Oppositions

 6                          File Joint Pretrial Statement & Proposed Order

 7 December 27, 2018        Deliver Trial Binders
   December 28, 2018        Request Court Reporter
 8
   January 7, 2019          Deliver Flash Drive of Exhibits
 9
                            File Motion to Allow Technology in Courtroom
10
     January 8, 2019        Final Pretrial Conference
11
     January 11, 2019       File Form/Table List of Exhibits
12                          File Form/Table List of Witnesses
13

14          Of course, many pretrial preparations will advance settlement, such as compiling exhibit and

15 witness lists, and meeting and conferring with opposing counsel to resolve and narrow issues for trial.

16 And the parties are prepared to undertake these efforts. Other tasks, however, such as motions in

17 limine and compiling trial binders, will not advance settlement efforts and may result in wasted

18 resources if these cases do settle.

19          Finally, while the parties are considering other ADR options, such as mediation, it would be

20 helpful if the Court ordered Magistrate Judge Illman to set a settlement conference in these cases.

21 Indeed, the parties would propose replacing the current trial date with a settlement conference, or

22 holding a settlement conference once the parties have received the Court’s ruling on Defendants’ MSJ

23 and as Judge Illman’s calendar permits. The parties are also discussing private settlement/mediation

24 options.

25          If the settlement efforts are unsuccessful, notwithstanding the Court’s availability, based on

26 the availability of counsel and witnesses in this case, the parties propose that trial in these cases be

27 continued to February 18, 2019.

28 //


     REVISED STIP. & ORDER                              2                             4:16-cv-1320-HSG
 1         Based on the foregoing, THE PARTIES HEREBY STIPULATE there is “good cause” under

 2 Federal Rule of Civil Procedure 16(b)(4) to modify the current scheduling order to: (1) set a settlement

 3 conference before Magistrate Judge Illman for settlement purposes or for the parties to engage in

 4 private mediation; and (2) continue the trial date in these cases until after settlement efforts conclude,

 5 specifically to February 18, 2019, if the Court’s calendar permits.

 6         DATED: November 28, 2018                               s/Brody A. McBride
                                                           Brody A. McBride
 7                                                         Singleton Law Firm
                                                           Attorney for Plaintiff Daniel Manriquez
 8
           DATED: November 28, 2018                               s/Britt Roberts
 9                                                         Britt Roberts
                                                           Reed Smith, LLP
10                                                         Attorney for Plaintiff Daniel Cisneros
11         DATED: November 28, 2018                                s/Preeti K. Bajwa
                                                           Preeti K. Bajwa
12                                                         California Attorney General’s Office
                                                           Attorney for Defendants S. Cupp, J. Cuske,
13                                                         D. Melton, K. Ohland, J. Vangilder, and J.
                                                           Vasquez
14

15                                                 ORDER
16         Having considered the parties’ stipulation, IT IS HEREBY ORDERED that (1) trial in these
17 cases is continued February 19, 2019 at 8:30 a.m.; and (2) Magistrate Judge Illman shall hold a

18 settlement conference in these cases on January 14, 2019, or as soon thereafter as his calendar permits.

19 Alternatively, the parties may engage in private mediation so long as the mediation concludes by

20 January 14, 2019.

21

22 DATED: November 28, 2018                       _______________________________
                                                  HON. HAYWOOD S. GILLIAM, JR.
23                                                U.S. District Judge
24

25

26

27

28


     REVISED STIP. & ORDER                             3                               4:16-cv-1320-HSG
